  Case 2:19-cr-00501-SRC Document 32 Filed 04/27/21 Page 1 of 3 PageID: 152




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                  :
  UNITED STATES OF AMERICA                        :
                                                  :          Criminal No. 19-501 (SRC)
                        v.                        :
                                                  :
  OMAR DOOLITTLE                                  :             OPINION & ORDER
                                                  :
                                                  :


CHESLER, District Judge

       This matter comes before the Court on the motion by Defendant Omar Doolittle

(“Defendant” or “Doolittle”) for compassionate release under the First Step Act, 18 U.S.C. §

3582(c)(1)(A). This motion, Doolittle’s second for such relief, is grounded on the claim that the

coronavirus pandemic and risk of becoming severely ill warrant his release from prison. The

United States of America (the “Government”) has opposed the motion, arguing, among other

things, that (1) Defendant has not met the First Step Act’s exhaustion requirement and (2)

Defendant has not presented an “extraordinary and compelling” reason for the relief he seeks

because he is not in a high-risk covid category, as defined by the Centers for Disease Control and

Prevention, and because he has in fact already contracted covid and recovered without

complication.

       The Government is correct, and the Court will accordingly dismiss this motion without

prejudice for failure to exhaust administrative remedies. In order for a defendant to make a

motion for relief under Section 3582(c)(1)(A), he or she must first exhaust administrative

remedies. 18 U.S.C. § 3582(c)(1)(A)(i); United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

Exhaustion under the statute requires one of the following: (1) the defendant inmate must fully
  Case 2:19-cr-00501-SRC Document 32 Filed 04/27/21 Page 2 of 3 PageID: 153




pursue administrative appeal of the BOP’s decision not to file a motion on the defendant’s behalf

or (2) wait until “the lapse of 30 days from the receipt” by the warden of the defendant’s facility

of the defendant’ request that a motion be filed. 18 U.S.C. § 3582(c)(1)(A). The Third Circuit

has clearly held that the First Step Act authorizes a court to consider a motion brought directly

by the defendant only after the statutory exhaustion requirement is satisfied. Raia, 954 F.3d at

597.

       Although Doolittle had pursued and exhausted administrative remedies prior to bringing

his first motion for compassionate release, that request was based on wholly different grounds

than the motion presently before the Court. Doolittle had previously petitioned the BOP for

compassionate release on the basis of his wife’s illness and need for a caregiver. Thereafter, he

filed a motion on those grounds, which was denied by the Court in an Opinion and Order issued

on July 21, 2020. In contrast, the instant motion is based on Doolittle’s own health and the

contention that exposure to coronavirus in prison poses too great a risk for him to remain

incarcerated. There is no indication that Defendant presented this claim to the BOP before

seeking relief from the Court. The Court takes the view that bringing a motion on an entirely new

and different basis than presented to the BOP for administrative review circumvents the statute’s

requirement that the BOP first be given a meaningful opportunity to review and consider a

defendant’s compassionate release request. See, e.g., United States v. Iwai, 2020 WL 6470167,

at *3 (D. Hawai’i Nov. 3, 2020). (holding that the defendant’s second, successive motion for

compassionate release based on changed conditions at the prison facility was denied for lack of

exhaustion, reasoning that the Section 3582(c) requires that the BOP first be provided an

opportunity to evaluate the request); United States v. Jenkins, 2020 WL 1872568, at *1 (D. Neb.


                                                 2
  Case 2:19-cr-00501-SRC Document 32 Filed 04/27/21 Page 3 of 3 PageID: 154




Apr. 14, 2020) (denying, for failure to exhaust administrative remedies, a motion for

reconsideration which raised a new basis for compassionate release, holding that “the Court

cannot consider a motion for compassionate release that is based on evidence or arguments that

weren’t presented to the Bureau of Prisons first.”). Thus, Doolittle’s first, unrelated

administrative claim to the BOP for compassionate release based on family circumstances does

not satisfy the statute’s exhaustion requirement with respect to this motion. Accordingly, the

motion must be dismissed as premature, without prejudice to being re-filed when statutory

requirements have been satisfied.

       Therefore,

       IT IS on this 27th day of April 2021,

       ORDERED that Defendant’s motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) [ECF 30] is DISMISSED WITHOUT PREJUDICE.

                                                        /s/ Stanley R. Chesler
                                                      STANLEY R. CHESLER
                                                      United States District Judge




                                                  3
